DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities:
Claim 2, line 2, a period should be added at end of sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because of the following:
The claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer readable storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations, the operations comprising:”. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“A method of determining a drilling activity, comprising:
receiving a set of measurements at a plurality of different times, wherein the set of measurements comprises a depth of a wellbore, a depth of a drill bit, and a position of a travelling block;
identifying a connection by determining when the position of the travelling block changes and the depth of the drill bit does not change;
determining when the depth of the wellbore does not increase between two different connections; and
determining a direction that the drill bit moves between the two connections”.

The limitation of receiving a set of measurements, identifying a connection, determining when the depth of the wellbore does not increase, and determining a direction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation un the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 
This judicial exception is not integrated into a practical application because the steps of receiving a set of measurements, identifying a connection, determining when the depth of the wellbore does not increase, and determining a direction as above recited at a high level of generality using a generic computer as cited in claim 11 performing generic computer functions of receiving, identifying and determining such that the claim amounts to no more than mere 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor as cited in claim 11 to perform the steps of receiving a set of measurements, identifying a connection, determining when the depth of the wellbore does not increase, and determining a direction amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Independent claim 6 cites:
“A computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations (Abstract), the operations comprising:
receiving a set of measurements at a plurality of different times, wherein the set of measurements comprises a depth of a wellbore, a depth of a drill bit, and a position of a travelling block;
identifying a connection by determining when the position of the travelling block changes but the depth of the drill bit does not change;
determining when the depth of the wellbore increases between two different connections; and
determining when the depth of the wellbore does not increase between two consecutive sets of measurements that occur between the two connections.”

The limitation of receiving a set of measurements, identifying a connection, determining when the depth of the wellbore increases, and determining when the depth of the wellbore does 
 
This judicial exception is not integrated into a practical application because the steps of receiving a set of measurements, identifying a connection, determining when the depth of the wellbore increases, and determining when the depth of the wellbore does not increase as above recited at a high level of generality using a generic computer as cited in claim 11 performing generic computer functions of receiving, identifying and determining such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor as cited in claim 11 to perform the steps of receiving a set of measurements, identifying a connection, determining when the depth of the wellbore increases, and determining when the depth of the wellbore does not increase amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Independent claim 11 cites:
“A computing system, comprising:
a processor; and a memory system comprising one or more non-transitory computer readable media storing instructions thereon that, when executed by the processor, are configured to cause the computing system to perform operations, the operations comprising:
receiving a set of measurements at a plurality of different times, wherein the set of measurements comprises a depth of a wellbore, a depth of a drill bit, and a position of a travelling block;
identifying a connection by determining when the position of the travelling block changes but the depth of the drill bit does not change;
determining whether the depth of the wellbore increases between two different connections;
if the depth of the wellbore increases between two different connections, determining whether the depth of the wellbore increases between two consecutive sets of measurements that occur between the two connections; and
if the depth of the wellbore does not increase between the two consecutive sets of measurements, determining whether a time interval between the two consecutive sets of measurements is between two time intervals where drilling occurs.”

The limitation of receiving a set of measurements, identifying a connection, determining whether the depth of the wellbore increase, determining whether the depth of the wellbore increases between two consecutive sets of measurements, and determining whether a time interval is between two time intervals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation un the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 
This judicial exception is not integrated into a practical application because the steps of receiving a set of measurements, identifying a connection, determining whether the depth of the wellbore increase, determining whether the depth of the wellbore increases between two consecutive sets of measurements, and determining whether a time interval is between two time 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of receiving a set of measurements, identifying a connection, determining whether the depth of the wellbore increase, determining whether the depth of the wellbore increases between two consecutive sets of measurements, and determining whether a time interval is between two time intervals amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims 2-5, 7-10, and 12-20 are directed to variable parameters in determining steps for manipulation, which do not result in the claims as a whole amounting to significantly more than the judicial exception. 

	Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A New Approach to Rig Sensors”, Lesage et al. (referred hereafter Lesage et al.).

Referring to claim 1, Lesage et al. disclose a method of determining a drilling activity (Abstract), comprising:
receiving a set of measurements at a plurality of different times, wherein the set of measurements comprises a depth of a wellbore, a depth of a drill bit, and a position of a travelling block (page 725, Depth Logic section; page 726, Depth Performance section; Tables 1 & 2);
identifying a connection by determining when the position of the travelling block changes and the depth of the drill bit does not change (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section);

determining when the depth of the wellbore does not increase between two different connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section); and
determining a direction that the drill bit moves between the two connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section).
As to claim 2, Lesage et al. disclose a method of determining a drilling activity (Abstract), further comprising determining that the drill bit is being run into the wellbore when the direction is downward (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section).
Abstract), further comprising determining the drill bit is being pulled out of the wellbore when the direction is upward (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section).
As to claim 4, Lesage et al. disclose a method of determining a drilling activity (Abstract), wherein determining the direction that the drill bit moves is performed without using measurements of a hook load, a weight on the drill bit, or a combination thereof (page 726, Clamp Line Tensiometer section).
Referring to claim 5, Lesage et al. disclose a method of determining a drilling activity (Abstract), further comprising determining that a drill string is engaged with, and supported by, a slips assembly when one of the connections occurs (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee.” – page 725, Depth Logic section).

As to claim 6, Lesage et al. disclose a computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations (Abstract), the operations comprising:
receiving a set of measurements at a plurality of different times, wherein the set of measurements comprises a depth of a wellbore, a depth of a drill bit, and a position of a travelling block (page 725, Depth Logic section; page 726, Depth Performance section; Tables 1 & 2);
e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section);
determining when the depth of the wellbore increases between two different connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section); and
determining when the depth of the wellbore does not increase between two consecutive sets of measurements that occur between the two connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section).
Referring to claim 7, Lesage et al. disclose a computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations (Abstract), wherein the operations further comprise determining when a time interval between the two consecutive sets of measurements is not between two time intervals where drilling occurs (e.g., “On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).

As to claim 8, Lesage et al. disclose a computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations (Abstract), wherein the operations further comprise determining that a pre-connection occurred during the time interval between the two consecutive sets of measurements when the time interval between the two consecutive sets of measurements occurred after a time interval where drilling occurred and before a time interval where one of the two connections occurred (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
Referring to claim 9, Lesage et al. disclose a computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations (Abstract), wherein the operations further comprise determining that a post-connection occurred during the time interval between the two consecutive sets of measurements when the time interval between the two consecutive sets of measurements occurred after a time interval where one of the two connections occurred and before a time interval where drilling occurred (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
As to claim 10, Lesage et al. disclose a computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform Abstract), wherein determining when the depth of the wellbore does not increase between two consecutive sets of measurements that occur between the two connections is performed without using measurements of a hook load, a weight on the drill bit, or a combination thereof (page 726, Clamp Line Tensiometer section).
Referring to claim 11, Lesage et al. disclose a computing system (Abstract), comprising:
a processor (Abstract); and
a memory system comprising one or more non-transitory computer readable media storing instructions thereon that, when executed by the processor, are configured to cause the computing system to perform operations (Abstract), the operations comprising:
receiving a set of measurements at a plurality of different times, wherein the set of measurements comprises a depth of a wellbore, a depth of a drill bit, and a position of a travelling block (page 725, Depth Logic section; page 726, Depth Performance section; Tables 1 & 2);
identifying a connection by determining when the position of the travelling block changes but the depth of the drill bit does not change (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section);
determining whether the depth of the wellbore increases between two different connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section);
if the depth of the wellbore increases between two different connections, determining whether the depth of the wellbore increases between two consecutive sets of measurements that occur between the two connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section); and
e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
As to claim 12, Lesage et al. disclose a computing system (Abstract), wherein the operations further comprise filling a gap in a measurement of the depth of the wellbore, the depth of the drill bit, or the position of the travelling block by carrying forward the respective measurement from a previous time (page 726, Depth Performance section).
Referring to claim 13, Lesage et al. disclose a computing system (Abstract), wherein, if the depth of the wellbore does not increase between the two different connections, the method further comprises determining a direction that the drill bit moves between two consecutive sets of measurements that occur between the two connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
As to claim 14, Lesage et al. disclose a computing system (Abstract), wherein the operations further comprise:
determining that the drill bit is being run into the wellbore when the direction is downward (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section); and
determining the drill bit is being pulled out of the wellbore when the direction is upward (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload.” – page 725, Depth Logic section).
Referring to claim 15, Lesage et al. disclose a computing system (Abstract), wherein the operations further comprise determining that the drill bit is drilling when the depth of the wellbore increases between the two consecutive sets of measurements that occur between the two connections (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee.” – page 725, Depth Logic section).
Abstract), wherein the operations further comprise determining that the drill bit is drilling without using measurements of a hook load, a weight on the drill bit, or a combination thereof (page 726, Clamp Line Tensiometer section).
Referring to claim 17, Lesage et al. disclose a computing system (Abstract), wherein if the time interval between the two consecutive sets of measurements is not between two time intervals where drilling occurs, determining whether the time interval between the two consecutive sets of measurements occurred between a time interval where one of the two connections occurred and a time interval where drilling occurred (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
As to claim 18, Lesage et al. disclose a computing system (Abstract), wherein the operations further comprise determining that a pre-connection occurred during the time interval between the two consecutive sets of measurements when the time interval between the two consecutive sets of measurements occurred after the time interval where drilling occurred and before the time interval where one of the two connections occurred (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
Referring to claim 19, Lesage et al. disclose a computing system (Abstract), wherein the operations further comprise determining that a post-connection occurred during the time interval between the two consecutive sets of measurements when the time interval between the two consecutive sets of measurements occurred after the time interval where one of the two connections occurred and before the time interval where drilling occurred (e.g., “When in-slips the bit depth is constant, when out-of-slips the bit depth changes with the block position. The decision between in- and out-of-slips is made by looking at the value of the hookload…. Let's take an example: on a deep well, a heavy string can cause so much stretch in the line that the drum turns by several revolutions before the string is actually lifted from the slips. These several revolutions correspond to several feet. Hence, depending when the software has decided that the string has left the slips, an error of up to several feet can be made for each 30' pipe! This raises two issues: proper processing of the signal to detect changes in slips status and fast enough sampling to obtain enough data to accomplish this processing. The slips events last typically 0.5 second (more if the string is heavy) and we chose to sample at 10Hz. One such event is shown on Fig. 10. On this figure, we would like the computer to choose the point closest to the knee as the time when the string leaves/gets into slips. A simple switch, high/low, is unsatisfactory as it would trigger at any change in hookload/Weight On Bit if it was located as close as we would like to the knee. Following one of our colleague's suggestion5, we use a dual threshold: one slightly above the empty block weight to detect changes in status, and a second which allocates the exact time of change to the point nearest the off-bottom hookload. The value of off-bottom hookload is continuously, updated by the computer.” – page 725, Depth Logic section).
As to claim 20, Lesage et al. disclose a computing system (Abstract), wherein the operations further comprise determining that the post-connection occurred without using measurements of a hook load, a weight on the drill bit, or a combination thereof (page 726, Clamp Line Tensiometer section).
Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864